Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Aunque estamos de acuerdo con el resultado de la opi-nión del Tribunal, en tanto declara la nulidad del esquema de sorteo de estacionamientos de visitantes en el condomi-nio Playa Grande, discrepamos del argumento principal subyacente. Concurrimos en opinión separada por enten-der que, aunque el acuerdo impugnado es nulo, pues altera el uso al que está destinada el área de estacionamientos de visitantes —acción que requiere el consentimiento uná-nime de los titulares— no transforma por ello la natura-leza de este elemento de uno común general a uno común limitado.
II
La escritura matriz del condominio Playa Grande define, entre los elementos comunes del inmueble, ün con-junto de doce (12) estacionamientos cuyo uso queda expre-samente reservado a los automóviles de los visitantes al edificio. No obstante lo allí consignado, para 1987 varios condominos empleaban regularmente dichos espacios para aparcar sus vehículos particulares.
Como respuesta a esta práctica, el Consejo de Titulares acordó por voto mayoritario, aunque no unánime, confor-mar el uso efectivo de los espacios de estacionamiento a un *241sorteo bianual entre los titulares, que conferiría a aquellos que resultaren agraciados el uso exclusivo del estaciona-miento durante el periodo limitado de seis (6) meses. Ade-más, como salvaguarda contra la presunta inequidad del azar, los titulares beneficiados en un sorteo no podrían par-ticipar en otro posterior hasta que todos los condominos interesados hubieren tenido oportunidad de disfrutar de un espacio de estacionamiento durante un periodo de seis (6) meses. Por el uso de la plaza se requeriría al condomino el pago de una cuota especial de mantenimiento de cin-cuenta dólares ($50) mensuales mientras durase el periodo señalado.
Cabe resaltar, como esencial para el entendimiento de la norma que favoreceríamos hoy, que a los titulares agra-ciados en el sorteo se les concedía el uso del estaciona-miento para cualquier vehículo, fuere propio o de sus visitantes. No se imponía límite o restricción alguna que reservara el uso de dichas plazas a los visitantes al apar-tamento concernido. Consideramos que fue éste el ele-mento que vició la decisión del Consejo de Titulares, no la mera asignación de turnos para el uso de los estacionamientos.
II
La Ley de Propiedad Horizontal (en adelante la Ley) clasifica los elementos de un inmueble sometido a dicho régimen en comunes generales, comunes limitados y privativos. 31 L.P.R.A. secs. 1291Í-1291Z. Además del dere-cho propietario que cada titular tiene en cuanto a su apartamento, la Ley le otorga “una participación con los demás titulares en los elementos comunes del inmueble”. Art. 8 de Ley de la Propiedad Horizontal, 31 L.P.R.A. see. 129 If. El objeto de dicho porcentaje, explica el profesor Vázquez Bote, remite al concepto de uso y disfrute de dichos elementos. E. Vázquez Bote, Tratado teórico, práctico y crí-*242tico de derecho privado puertorriqueño, New Hampshire, Ed. Butterworth, 1993, Sec. 4.9, pág. 168. Es del análisis de dicho concepto que hemos de aclarar la norma que rige la controversia actual.
A. El concepto de uso de los elementos comunes, ex-plica el profesor Vázquez Bote, “no es unívoco, sino variado”. Comprende, en su acepción primera, “[e]l uso del área inmobiliaria, es decir, el destino que se da al inmue-ble sometido al régimen de propiedad horizontal, que sólo puede modificarse con el consentimiento unánime de todos los titulares”. Vázquez Bote, op. cit., pág. 169. A este con-cepto se refiere el Art. 22 de la Ley, 31 L.P.R.A. see. 1292, cuando exige que se indique en la escritura matriz el des-tino que ha de dársele al inmueble y a cada uno de sus apartamentos y que se describan sus elementos comunes generales y limitados. A la misma acepción también se re-fiere el Art. 2 de la Ley, 31 L.P.R.A. sec. 1291, cuando dis-pone que “[l]a escritura que establezca el régimen de Pro-piedad Horizontal expresará clara y precisamente el uso a que será destinada toda área comprendida en el inmueble, y una vez fijado dicho uso sólo podrá ser variado mediante el consentimiento unánime de los titulares”. Estas disposi-ciones a la vez limitan el uso de un inmueble al fin o fines expresados en la escritura y conceden a cada titular el de-recho a servirse de los elementos comunes y privativos de acuerdo con ese propósito.
La Ley también es clara en que el cambio o la alteración de cualquiera de los elementos comunes —sea en cuanto a su estructura física, naturaleza, titularidad o destino— re-quiere el consentimiento unánime de los condominos. Un vistazo a los cambios o las alteraciones enumeradas en la Ley revela que los acuerdos que requieren unanimidad para su aprobación son aquellos que afectan el contorno registral o la estructura física del inmueble, esta última a su vez remitida al efecto que ha de provocar en el Registro de la Propiedad. De ordinario, se exige unanimidad para *243hacer alteraciones al uso que ha de darse al inmueble, rea-lizar nuevas construcciones en éste, adquirir, agregar y se-gregar elementos comunes, hipotecar alguno de éstos, o cambiar su naturaleza titular de común general a limitada o privativa, o viceversa. Dicha norma también es extensiva a cualquier otra transacción u operación que tenga efecto real o requiera anotación correspondiente en el Registro de la Propiedad. Se abona así a lo observado por Batlle Vázquez:
La necesidad del acuerdo unánime de los propietarios se es-tablece cuando la alteración implique modificación del régimen fundamental señalado en los estatutos o en el título constitu-tivo de la propiedad [...], o se refiera a la estructura o fábrica del edificio. M. Batlle Vázquez, La propiedad de casas por pisos, 8va ed., Alicante, Ed. Marfil, 1980, pág. 125.
Cabe concluir que aquellos acuerdos que no impliquen modificaciones al carácter material o registral del condomi-nio, salvo clara expresión legislativa, no requerirán acuerdo unánime por no afectar, en este sentido, el uso del área inmobiliaria.
B. Distinto al concepto de uso qua destino, Vázquez Bote reconoce en la Ley una segunda acepción del vocablo. “El uso normal de que es susceptible el inmueble, por parte de todos y cada uno de los partícipes en la horizontalidad, al servirse de los elementos comunes del inmueble según el inherente objetivo”. Vázquez Bote, op. cit. Se representa así el ejercicio por cada titular del condominio del derecho de uso conferido por los Arts. 8 y 14 de la Ley, 31 L.P.R.A. secs. 1291f y 1291l.
La necesidad de concertar el derecho de uso de todos los titulares de un inmueble requiere a menudo que el Consejo de Titulares intervenga, acorde con el Art. 16 (31 L.P.R.A. sec. 1291n) (“Las obras necesarias para la conservación del inmueble y para el uso eficaz de los elementos comunes serán acordadas por la mayoría de los titulares.”) y el Art. 38(h), 31 L.P.R.A. sec. 1293b(h) (“Corresponde al Consejo *244de Titulares: ... Intervenir y tomar decisiones sobre aque-llos asuntos de interés general para la comunidad así como tomar aquellas medidas necesarias y convenientes para el mejor servicio común.”)
Los acuerdos tomados a estos efectos son actos adminis-trativos, por lo que basta la concurrencia de una mayoría de los condominos para su aprobación. No se limitan tam-poco a obras de construcción, como concluyera el Tribunal de Circuito de Apelaciones, sino también comprenden es-quemas organizativos, como procedimientos de concesión de permisos o designaciones de turnos para el uso de un elemento común. Así lo entiende Batlle Vázquez, quien in-dica:
También reputamos actos administrativos sometidos al régi-men precitado de mayoría los que se refieren a [...] la designa-ción de turnos o partes para el uso del tendedero común, lava-dero o dependencias análogas que existan para uso de todos los habitantes de la casa .... (Enfasis suplido.) Batlle Vázquez, op. cit., pág. 122.
Igualmente, y aún más directamente ligado a la contro-versia ante nos, el Prof. Michel Godreau aplica este princi-pio al contexto análogo que representa el Art. 14 de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1291Z. Dicho ar-tículo dispone:
Cada titular podrá usar de los elementos comunes conforme su destino, sin impedir o estorbar el legítimo derecho de los demás.
Cuando el estacionamiento fuere elemento común, todo titular tendrá derecho a hacer uso de un espacio de estaciona-miento con capacidad para acomodar un automóvil por cada apartamiento de que fuere propietario que estuviere ocupado. Ningún titular podrá hacer uso de un espacio de estaciona-miento que exceda aquella cabida, si con ello priva a otro titular del disfrute efectivo de tal elemento común. Si el número de espacios de estacionamiento con capacidad para acomodar un automóvil fuere menor que el número de apartamientos, tales espacios serán ocupados por los titulares que primero arriben al área de estacionamiento.
*245En casos cuando el número de estacionamientos sea me-nor que el número de apartamentos, sostiene el profesor Godreau, debe permitirse que el Consejo de Titulares explore maneras alternas al citado Art. 14 para distribuir los espacios. Propone como ejemplo “[u]n sistema de sorteo equitativo, según el cual se otorgue el uso de los éspacios por un periodo de tiempo limitado”. M. Godreau, El Condominio, San Juan, Ed. Dictum, 1992, pág. 103. Por su relevancia al caso de autos, nos permitimos citar su expo-sición en su totalidad.
El segundo párrafo del citado artículo 14, 87 12911, establece un orden de prioridad en aquellos casos donde, (1) es común el área de estacionamiento y (2) hay menos espacios que apartamientos.
En estos casos el uso del espacio es del primero que llegue. Estimamos que esta disposición es susceptible de enmienda vía reglamento o por acuerdo mayoritario de los titulares. La apli-cación estricta del principio “primero en tiempo primero en derecho” puede resultar en graves injusticias, si se considera que los distintos horarios de trabajo de los residentes pueden hacer que un mismo grupo de condominos acapare siempre el redu-cido número de espacios. Un sistema de sorteo equitativo, se-gún el cual se otorgue el uso de los espacios por un periodo de tiempo limitado, serviría para lograr una mejor distribución del disfrute limitado de espacios de estacionamiento.
Esta solución nos parece también de aplicación a aquellos condominios que, aun cuando su espacio de estacionamiento no es común, deciden habilitar parte de las áreas comunes como espacio adicional de estacionamiento. La interpretación de este artículo 14 como disposición mandatoria, es decir, no susceptible a enmienda por el Consejo de Titulares, podría dar lugar a abusos, pues le resultaría muy fácil a quien poseyera más de un vehículo —como es frecuente en muchos condominios— acapa-rar uno de los espacios colocando allí el segundo o tercer vehí-culo, es decir, procurando “llegar siempre primero”. De ahí que nos parezca más justo permitir que el Consejo de Titulares dis-ponga otro arreglo, dentro de sus prerrogativas para decidir por mayoría todo lo que sea conveniente para el servicio común, acorde con el artículo 38, 87 1293b, inciso (g). Godreau, op. cit., págs. 102-103.
Aunque en el caso de autos estaba en controversia el uso de estacionamientos de visitantes y no el de residentes, es *246evidente que, al tratarse de un área común en la que las plazas de aparcamiento eran menores que el número de apartamentos, la situación atendida por el referido Art. 14 y la doctrina científica es perfectamente análoga.
C. Por último, como excepcional acepción tercera, la Ley reconoce “[e]l uso extraordinario que, dentro de pecu-liares criterios de normalidad, es dable obtener del inmue-ble, en función del cual se atribuye a algunos titulares una cuota de mantenimiento superior o inferior”. (Enfasis en original.) El Art. 38 de la Ley, en su inciso (e), 31 L.P.R.A. sec. 1293b(e), permite al Consejo de Titulares remediar la inequidad que presenta el uso desigual y desmedido de un elemento común por uno de los condominos al
[i]mponer mediante el voto afirmativo de la mayoría de los titulares, una cuota especial: (i) al titular del apartamento cu-yos ocupantes o visitantes, sin impedir o estorbar el legítimo derecho de los demás titulares, regularmente, hagan uso tan intenso de cualquier elemento común, que los gastos de opera-ción, mantenimiento o reparación de dicho elemento común so-brepasen los que razonablemente deban incurrirse en el uso normal y corriente de la referida facilidad, (ii) al titular del apartamento que por la naturaleza de la actividad que legíti-mamente lleva a cabo en su apartamento, conforme al destino que le ha sido asignado al mismo en la escritura de constitu-ción, ocasione unos gastos comunes mayores a los que habría que incurrir si en el apartamento en cuestión no se llevase a cabo la referida actividad. La cantidad impuesta para cubrir el importe del exceso de gastos de referencia se añadirá y será exigible como parte de los gastos comunes atribuibles a dicho apartamento.
Bajo esta acepción del concepto de uso, contenida en el citado artículo, el Consejo de Titulares podría imponer a un condomino que emplee un elemento común con intensi-dad considerablemente mayor que los demás, una cuota especial mientras dure el superávit de uso, independiente-mente de las circunstancias que causaron la desproporción. Así, a un titular agraciado en un sorteo para ordenar el uso de ciertos elementos comunes, podría *247condicionársele el ejercicio de su privilegio al pago de una cuota especial.
Entendidos estos conceptos, apliquémoslos a los hechos en cuestión.
III
Por sí solo, el esquema de sorteo aprobado por el Con-sejo de Titulares del condominio Playa Grande no trans-formó el elemento común del estacionamiento en uno co-mún limitado, pues meramente estableció el orden en que los titulares habrían de disfrutar del elemento común, sin hacer atribuciones de titularidad o alteraciones en la escri-tura matriz. El cobro de una cuota especial para el uso de los estacionamientos tampoco violaba el orden jurídico, pues se ejercitaba así el poder del Consejo de Titulares frente a los titulares que, durante seis (6) meses, por razón de resultar agraciados en el sorteo, regularmente usarían los espacios de aparcamiento de visitantes con mayor in-tensidad que los demás condominos. La nulidad del acuerdo recae en la cláusula de la Resolución del Consejo que autorizaba a los titulares agraciados a usar dichos es-pacios para el estacionamiento de automóviles que no eran de visitantes al condominio. Veamos.
Según consta en su propia Resolución de 18 de febrero de 1987, el Consejo amparó su curso de acción en nuestra decisión de Pellón v. O’Clare, 98 D.P.R. 692 (1970). Allí, además de resolver que la naturaleza común o privada de un espacio de estacionamiento depende de lo establecido en la escritura matriz, indicamos que independientemente de la naturaleza del elemento, la mayoría de los titulares puede realizar obras que tengan “el propósito de hacer po-sible el uso eficaz de los espacios destinados a garajes”. Pellón v. O’Clare, supra, pág. 698.
No obstante, cualquier acuerdo al que hubiera llegado el Consejo debía salvaguardar el tipo de uso al que original-*248mente se había destinado el elemento común. En el caso de autos, la escritura matriz del condominio Playa Grande indicaba claramente que los estacionamientos en cuestión estaban destinados al estacionamiento de visitantes al condominio. Podían entonces usarse únicamente para el aparcamiento de visitantes, no para el de automóviles par-ticulares de residentes del condominio. Cualquier cambio en cuanto a su destino requeriría el consentimiento uná-nime de los titulares del condominio.
El esquema aprobado por el Consejo de Titulares, sin embargo, tuvo el efecto de transformar el uso de un área destinada al estacionamiento de visitantes a una de esta-cionamiento de residentes, quienes habrían de determinar cómo se usaría el espacio de aparcamiento que les había sido asignado. Se contravenía así la escritura matriz, que señalaba que el área en cuestión sólo podía emplearse para el estacionamiento de visitantes al condominio, no de residentes.
A modo de ejemplo, un área de reuniones de un condo-minio, así inscrita en la escritura matriz del inmueble, po-dría arrendarse a un titular para la celebración de una actividad social, pero no para el establecimiento de un comercio. Del mismo modo, el Consejo de Titulares podría establecer un orden en el uso de los estacionamientos co-munes de visitantes, incluso asignando turnos mediante un sorteo, siempre que se mantuviera su uso exclusivo para los visitantes al condominio.
En resumen, a la luz de lo dispuesto en la Ley de Pro-piedad Horizontal, no es el esquema de sorteo lo que hace jurídicamente inaceptable el acuerdo al que llegara el Con-sejo de Titulares del condominio Playa Grande, sino la al-teración del tipo de uso al que estaba destinado el elemento en cuestión: un estacionamiento de visitantes. Por enten-der que ésta, y no otra, es la norma que debe sentarse en este caso, no podemos suscribir la opinión del Tribunal. Concurrimos.